Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments

Applicant’s arguments filed 11/3/2021 have been fully considered but are not persuasive. 

Regarding Applicant’s argument (remarks page 8) that Wietfeldt discloses nothing with respect to its antenna structure, Examiner agrees. However Examiner maintains, and Applicant does not dispute, that Wietfeldt teaches a generic LORAN antenna in Fig. 3 and para. [0061]. Examiner thanks Applicant for pointing out that the rejection should refer to Fig. 3 instead of Fig. 2 for the antenna connected to receiver 312. The figure number has been corrected in the rejections. 

Regarding Applicant’s argument (remarks pages 8-9) that Wietfeldt’s eLoran antenna is not necessarily “carried by the housing” because it could be connected to the receiver by a suitable cable, Examiner replies that a remote antenna connected by a cable meets the broad language “carried by the housing” in as much as the cable would be connected to the receiver via the housing. Examiner further notes that Wietfeldt 

Regarding Applicant’s argument (remarks pages 9-11) that there exists perhaps an unlimited number of different antenna implementations that could be used in the primary reference to Wiefeldt and that Examiner’s combination of Wietfeldt with Wall uses impermissible hindsight reconstruction because one of ordinary skill would not look to Wall because Wall’s antenna is intended for high power transmitters, Examiner respectfully disagrees. 
In response to applicant's argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Wall’s teachings are not limited to high power transmitters. Wall’s para. [0007], cited by Applicant at the bottom of page 9, recites only that “[a] purpose of some embodiments is to utilize the high effective inductive Q... while allowing for high power handling” (emphasis added). Wall’s abstract, in contrast, refers to “[a]n antenna system ... for connection to a radio receiver” (emphasis added). 
Examiner maintains that one of ordinary skill would be motivated to implement Wall’s teachings in Wietfeldt’s eLORAN receiver because Wall’s antenna “enable[s] 
Finally, Applicant cited Wall as relevant prior art on the IDS filed 9/10/2020. Applicant therefore appeared to believe, at the time of filing, that Wall’s teachings were relevant to the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, 14, 16-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeldt (US 2017/0192102) in view of OFFICIAL NOTICE and further in view of Wall (US 2018/0198211, cited on IDS).

Regarding claim 1, Wietfeldt teaches a LORAN device (312, Fig. 3; 430, Fig. 4), a LORAN antenna (para. [0061] “eLORAN receiver antenna 431”; antenna connected to 312 in Fig. 3), and a LORAN receiver (“eLORAN Receiver” 312, Fig. 3; “eLORAN Receiver” 430, Fig. 4) and coupled to the LORAN antenna (connection of the receiver to the antenna is considered inherent). 

(1) a housing that carries the LORAN antenna and LORAN receiver. However Wietfeldt’s LORAN antenna and receiver are carried by a mobile device (302, Fig. 3, and 400, Fig. 4), and, if not inherent, Examiner takes official notice that it is well-known for such a mobile device to comprise a housing. It would have been obvious to modify Wietfeldt by providing a housing carrying the LORAN antenna and receiver and the other elements shown in Figs. 3 and 4 because it is a well-known method for containing and protecting said elements and providing convenient portability.
 (2) that LORAN antenna 120 is electrically short and coupled to at least on RF crystal resonator so that the electrically short LORAN antenna is forced to a resonant condition for a LORAN receiver signal. Wietfeldt does not provide any details regarding the LORAN antenna structure.
Wall teaches a device comprising an electrically short antenna (10, Figs. 1a-c; para. [0003]) coupled to a receiver (18, Figs. 1a-c) and at least one radio frequency (RF) crystal resonator coupled to the electrically short antenna so that the electrically short antenna is forced to a resonant condition for a receive signal (16, Figs.1a-c in view of para. [0046]).
Wall’s device “enable[s] compact and efficient low frequency antennas for small and mobile platforms”, including frequencies from 30-300kHz (paras. [0007], [0049]). Wietfeldt’s  eLORAN device operates at 100kHz (para. [0022]), and Wietfeldt teaches a mobile platform (mobile device 302, 400).   
It would have been obvious to further modify Wietfeldt in view of Wall because Wietfeldt’s antenna must be implemented somehow, and Wall’s device provides a 

Regarding claim 2, Wall’s at least one RF crystal resonator comprises at least one quartz crystal resonator (para. [0046]).  

Regarding claims 3 and 11, Wall’s electrically short antenna comprises an electrically floating antenna element (12, Fig. 1c; para. [0037]), a quartz crystal resonator (para. [0046]) coupled in series between the electrically floating antenna element and the receiver (16, 18 Fig. 1c).  

Regarding claim 4, Wall’s electrically short antenna comprises a dipole antenna having first and second antenna elements (10, 12, Figs. 1a-c; para. [0033]).  

Regarding claims 5 and 12, Wall teaches that the first antenna element is electrically floating and the second antenna element defines a ground plane (10, 12, 14, Fig. 1c; para. [0037]).  

Regarding claims 7 and 14, Wall teaches that the RF quartz crystal resonator provides an inductance “much higher than a comparable prior art coiled inductor” (para. [0043]), and shows one example of inductances between approximately 0.9 and 20 
Regarding an inductance of 0.25-0.75 Henry, Applicant’s specification merely states that “such high values of inductance may be difficult to accomplish with coils” (para. [0032]; compare with Wall’s para. [0043]). Applicant gives no details as to how to design the resonator to obtain such inductance, or why the claimed range is particularly preferred. There is no suggestion in the specification that the range 0.25-0.75 is critical to the claimed invention. 
Wall’s teachings enable one of ordinary skill to design a resonator having an inductance in the claimed range at LORAN frequencies (90-110 kHz, as per specification para. [0004]; Wietfeldt teaches 100kHz in para. [0022]). It would have been obvious to implement Wall’s teachings in a resonator having inductance in the range 0.25-0.75 Henry because it is merely a matter of obvious design choice. 

Regarding claim 9, Wietfeldt teaches a display coupled to the housing (424, Fig. 4; para. [0060] “display device”), and that the mobile device may “be capable of overlaying their current location over the displayed map of the area so as to provide an associated user with additional context, frame of reference, or the like” (para. [0037]). Wietfeldt further teaches that current location is determined using LORAN (para. 

Regarding claims 10 and 16, Wietfeldt’s LORAN device comprises an enhanced LORAN (eLORAN) device (abstract).  

Regarding claims 17-21 and 23, the LORAN device resulting from the combination of Wietfeldt and Wall as discussed above with respect to claims 1-5, 10-12, and 16 is necessarily made by performing the claimed steps.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeldt (US 2017/0192102) in view of OFFICIAL NOTICE and Wall (US 2018/0198211, cited on IDS) as applied to claims 1 and 11 above, and further in view of Sundquist (US 4,888,594).

Regarding claim 8, Wietfeldt does not teach that the LORAN device comprises an RF amplifier and LORAN receiver electronics coupled to the RF amplifier.
However it is conventional for a navigational receiver to have such structure. For example Sundquist, in analogous art, teaches a LORAN device comprising an RF amplifier (14, Fig. 1), and LORAN receiver electronics coupled to the RF amplifier (15, Fig. 1). It would have been obvious to further modify Wietfeldt as claimed because it is a 

Regarding claim 15, the limitations are the same as those of claims 8 and 9 and are rejected for the same reasons. 

Allowable Subject Matter

Claims 6, 13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or make obvious a second crystal resonator coupled in parallel with the first and second antenna elements.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CASSI J GALT/Primary Examiner, Art Unit 3648